IN THE SUPREME COURT OF THE STATE OF NEVADA




                MARK J. GARDBERG, ESQ., IN HIS                      No. 83556
                CAPACITY AS RECEIVER FOR, AND
                ACTING ON BEHALF OF, FLAMINGO-
                PECOS SURGERY CENTER, LLC, A
                NEVADA LIMITED LIABILITY                              FiLE
                COMPANY,
                                  Appellant,                           JUL 0 1 2022
                                 VS.
                WILLIAM D. SMITH, M.D., AN
                INDIVIDUAL; AND SHELDON
                FREEDMAN, M.D., AN INDIVIDUAL,
                                   Res • ondents.
                                                                  :±5:2=
                MARK J. GARDBERG, ESQ., IN HIS                      No. 83805
                CAPACITY AS RECEIVER FOR, AND
                ACTING ON BEHALF OF, FLAMINGO-
                PECOS SURGERY CENTER, LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY,
                                   Appellant,
                              vs.
                WILLIAM D. SMITH, M.D., AN
                INDIVIDUAL; AND SHELDON
                FREEDMAN, M.D., AN INDIVIDUAL,
                                   Res • ondents.




                                   ORDER DISMISSING APPEALS

                           Docket No. 83556 is an appeal from a district court order
                granting summary judgment. Docket No. 83805 is an appeal from a district


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                d-20 422-
                         court order granting attorney fees and costs. Eighth Judicial District Court,
                         Clark County; Elizabeth Goff Gonzalez, Judge.
                                     This court thrice ordered appellant to show cause why these
                         appeals should not be dismissed for lack of jurisdiction. In the most recent
                         order, this court pointed out that certain claims against respondent William
                         D. Smith appeared to remain pending in the district court. Thus, the order
                         challenged in Docket No. 83556 is not appealable as a final judgment. See
                         NRAP 3A(b)(1); Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
                         (2000) (defining a final judgment). In a prior order to show cause, this court
                         explained that, in the absence of a final judgment, the order on appeal in
                         Docket No. 83805 is not appealable as a special order after final judgment.
                         See NRAP 3A(b)(8). Appellant was directed to show cause, by May 27, 2022,
                         why these appeals should not be dismissed for lack of jurisdiction.
                         Appellant was cautioned that failure to demonstrate that this court has
                         jurisdiction may result in the dismissal of these appeals. To date, appellant
                         has not filed a response to the most recent order or otherwise communicated
                         with this court.
                                     Appellant fails to demonstrate that the district court has
                         entered a final judgment appealable under NRAP 3A(b)(1) or that the order
                         challenged in Docket No. 83556 is appealable under any other statute or
                         court rule. See Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301
                         P.3d 850, 851 (2013) (this court "may only consider appeals authorized by
                         statute or court rule"). Appellant also fails to demonstrate any basis for
                         appealability of the order challenged in Docket No. 83805. Accordingly,
                         appellant fails to demonstrate that this court has jurisdiction, see Moran v.
                         Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898, 899 (2001)
                         ("[T]he burden rests squarely upon the shoulders of a party seeking to

SUPREME COURT
           OF
        NEVADA
                                                               2
( 0)   1947A    .SSRO.
                       invoke our jurisdiction to establish, to our satisfaction, that this court does
                       in fact have jurisdiction."), and this court
                                   ORDERS these appeals DISMISSED.




                                                                             j.
                                                Silver


                                                                                              , J.
                       Cadish




                       cc:   Chief Judge, Eighth Judicial District Court
                             Eighth Judicial District Court, Department 11
                             Thomas J. Tanksley, Settlement Judge
                             Iqbal Law, PLLC
                             Cook & Kelesis
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                              3
0)   Y47A    .114Nu,